          Case 6:19-mj-00656-JCM Document 1 Filed 04/04/19 Page 1 of 1
                                                                                  FILED
                                                                                       APR - 4        2019
                      IN THE UNITED STATES DISTRICT COURT                     CLERK,   U.S.   DSTRIcj
                       FOR THE WESTERN DISTRICT OF TEXAS                         ST      çyqçF$qJ,OF TEXAS
                                        WACODIVISION                                          .   r     tfJ
 UNITED STATES OF AMERICA                       )    CRIMINAL NO. IIU Vt-        L61J i&{
                                                )

                      Plaintiff,                )   IN FORMATION
                                                )   [Count One: 18 U.S.C.     1349 and
 v.                                             )   1382 Attempt    to Commit Unlawful
                                                )
                                                    Entry]
 BRYAN SOMMERS,                                 )
                                                )

                      Defendant.                )



THE UNITED STATES ATTORNEY CHARGES:

                                           COUNT ONE
                                        [18 U.S.C. § 1382]

       On or about February 25, 2019, at the Fort Hood Military Reservation, Waco

Division, Western District of Texas, a place within the special maritime and territorial

jurisdiction of the United States, the Defendant,

                                       BRYAN SOMMERS,

did attempt to enter the   Fort   Hood military reservation after being ordered not to re-enter

by an officer or person in command or charge of the Fort Hood military reservation, in

violation of Title 18, United States Code, Section 1382.



                                              JOHN F. BASH
                                              United States Attorney



                                              By:
                                              DAVIDC.MANGA
                                              Special Assistant U. S. MtorIiêy
